960 F.2d 149
140 L.R.R.M. (BNA) 2120
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ENGEL EXCAVATING, INC., Respondent.
No. 91-6255.
United States Court of Appeals, Sixth Circuit.
April 16, 1992.

Before BOYCE F. MARTIN, Jr., Circuit Judge, and LIVELY and WELLFORD, Senior Circuit Judges.


1
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


2
On January 23, 1990, this court entered its judgment enforcing in full the provisions of the order of the National Labor Relations Board (the "Board") requiring, among other things, that Engel Excavating, Inc. forward to the Union dues deducted from employees' paychecks pursuant to their duly executed and unrevoked authorizations, with interest.   On March 29, 1991, the Board issued its Supplemental Order fixing the amount of dues and fees owed to the Union.   The Board now seeks summary entry of a judgment enforcing the Board's Supplemental Order and specifying the amount of dues and fees owed by Engel Excavating, Inc. to the Union.   Engel Excavating, Inc. has not responded to the Board's application for summary enforcement.


3
It therefore is ORDERED AND ADJUDGED that Engel Excavating, Inc., Kalamazoo, Michigan, its officers, agents, successors, and assigns, shall forward immediately to the Union dues withheld from employees' paychecks in the amount of $3,302.00, plus interest to be computed in the manner prescribed in  New Horizons for the Retarded, 283 NLRB 1173 (1987), and accrued to the date of payment.